ELECTROLYTE FOR LITHIUM SECONDARY BATTERY AND LITHIUM SECONDARY BATTERY CONTAINING SAME

Primary Examiner: Gary Harris 		Art Unit: 1727       February 25, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/27/2019 was considered by the examiner.

Drawings
4.	The drawings were received on 11/27/2019.  These drawings are acceptable.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claims 1 & 4, 7, 11 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2015/0171472.
 	As to Claim 1, Kim discloses a lithium secondary battery (see abstract and title) comprising: a cathode (positive electrode, [0006]); an anode (negative electrode, [0006]); a separator interposed between the cathode and the anode [0014]; and an electrolyte [0025].  Wherein the electrolyte comprises: a lithium salt [0026]; and a solvent component comprising a perfluorinated ether-based solvent [0035] represented by Formula 1 below, fluoroethylene carbonate (FEC) [0111], and ethylmethyl carbonate (EMC) [0111].  Formula 1 R -O-R' wherein R and R' are each independently (CFxHy)n, 1<n<6, 0<x+y<3, 0<x<3, and x, y, and n are each independently natural numbers ([0047] & Claim 15).  
 	As to Claim 4, Kim discloses the lithium secondary battery according to claim 1, wherein an FEC content is in a range of about 20 vol% or less based on the total volume of the electrolyte composition [0111].  
 	As to Claim 7, Kim discloses the lithium secondary battery according to claim 1, wherein the solvent component further comprises ethylene carbonate (EC) [0036, 0049-0050].  
 	As to Claim 11, Kim discloses the lithium secondary battery according to claim 1, wherein the lithium salt comprises one or more selected from the group consisting of LiPF6, LiBF4, LiClO4, LiAsF6 & LiSbF6.  
 	As to Claim 15, Kim discloses an inherent vehicle comprising the lithium secondary batter according to claim 1 (see abstract and [0003]).  A vehicle is inherent use of a secondary battery.  See MPEP 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 3, 5, 6, 8-10 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2015/0171472.


 	As to Claim 3, Kim discloses the lithium secondary battery according to claim 1.
 	Kim does not specify wherein a content of the perfluorinated ether-based solvent is in a range of about 20 to 50 vol% based on the total volume of the electrolyte composition.


It would be obvious to a person having ordinary skill in the art at the time of invention that the specific surface area, which is a function of the surface area of an object and its mass can be varied to achieve a desired result.  Specifically, a person having ordinary skill in the art at the time of invention would have appreciated that the length, width, height or mass of an object could be manipulated (increased or decreased) to manipulate (increase or decrease) the obtained specific surface area.  Accordingly, as per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  Moreover, a person having ordinary skill in the art at the time of invention would make this modification motivated to allow the solvent to act as a migration medium of ions in the electrochemical reactions [0034].  
	
 	As to Claim 5, Kim discloses the lithium secondary battery according to claim 1.
 	Kim does not specify, wherein a combined content of the FEC and the perfluorinated ether-based solvent is in a range of about 30 to 50 vol% based on 24Attorney Docket No. 048279-681001US (PATENT) the total volume of the electrolyte composition.  
However, Kim utilizes a preparation of the electrolyte where LiPF.sub.6 was added to a mixture of 10 vol % of ethylmethyl carbonate (EC), 10 vol % of ethylmethylcarbonate (EMC), and 80 vol % of dimethylcarbonate (DMC) as a nonaqueous organic solvent to a concentration of about 1.3M, about 1.0 wt % of a 4, each based on 100 weight % of a total weight of electrolyte, were added thereto to prepare an electrolyte.
It would have been obvious to one skilled in the art to provide a combined content of the FEC and the perfluorinated ether-based solvent is in a range of about 30 to 50 vol% based on 24Attorney Docket No. 048279-681001US(PATENT)the total volume of the electrolyte composition in order to provide for instance the improvement in capacity retention as illustrated in figure 3B.
 	As to Claim 6, Kim discloses the lithium secondary battery according to claim 1.
 	Kim does not specify, wherein an EMC content is in a range of about 50 to 70 vol% based on the total volume of the electrolyte composition.  
 	However, Kim discloses mixtures [0049-0053].
 	It would have been obvious to require an EMC content is in a range of about 50 to 70 vol% based on the total volume of the electrolyte composition motivated to provide a reaction product with the advantageous features of Kim (see figures).
 	As to Claim 8, Kim discloses the lithium secondary battery according to claim 7.
 	Kim is silent to wherein an EC content is in a range of about 10 vol% or less based on the total volume of the electrolyte composition.  
 	However, Kim discloses the nonaqueous organic solvent contains ethylene carbonate and mixtures with other organic solvents [0049-0050].
 	It would have been obvious to utilize an EC content is in a range of about 10 vol% or less based on the total volume of the electrolyte composition motivated to 
 	As to Claim 9 Kim discloses the lithium secondary battery according to claim 7.
 	Kim is silent to wherein the FEC content is greater than or equal to the EC content.  
 	However, Kim discloses the nonaqueous organic solvent contains ethylene carbonate and mixtures with other organic solvents [0049-0050].
 	It would have been obvious to utilize an FEC content is greater than or equal to the EC content motivated to provide a reaction product with the advantages such as capacity retention illustrated in figure 3B.
 	As to Claim 10, Kim discloses the lithium secondary battery according to claim 1.
 	Kim is silent to, wherein the electrolyte has a viscosity of about 5 cP or less.  
 	However, it would be obvious to utilize a viscosity of about 5 cP or less motivated to provide effective migration of lithium ions [0048].

 	As to Claim 12, Kim discloses the lithium secondary battery according to claim 1.
 	Kim is silent to wherein a cathode active material comprises a nickel composite including Ni content of about 20% to 100 % based on the total mol of the nickel composite.  
 	However, Kim discloses nickel composites [0060].

 	As to Claim 13, Kim discloses the lithium secondary battery according to claim 12, wherein the nickel composite comprises a lithium nickel-manganese-cobalt ternary cathode active material or a lithium nickel- manganese composite oxide [0059-0060].  
 	As to Claim 14, Kim discloses the lithium secondary battery according to claim 1.
 	Kim is silent to wherein an anode active material comprises a silicon-carbon composite.  
 	However, Kim discloses silicon oxide with carbonaceous materials like graphite used in the negative active material (anode) [0074-0075].
 	It would be obvious to utilize an anode active material comprises a silicon-carbon composite motivated to allow intercalation and deintercalation of lithium ions.


7.	Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2015/0171472 as applied to Claim 1 in view of He et al. US 2019/0372148.
 	As to Claim 2, Kim discloses the lithium secondary battery according to claim 1.

 	Kim is silent to, wherein the perfluorinated ether-based solvent comprises one or more selected from the group consisting of nonafluorobutyl methyl ether, 
 	However, “He” discloses a lithium secondary battery (see abstract and title) utilizing methy nonafluorobutyl ether, and fluoroethylene carbonate as a liquid additive that has a lower vapor pressure and a higher flash point than the liquid solvent alone [0051].
 	It would have been obvious to require perfluorinated ether-based solvent comprises one or more selected from the group consisting of nonafluorobutyl methyl ether, nonafluorobutyl ethyl ether, nonafluorobutyl-2-fluoroethyl ether, nonafluorobutyl- 2,2,2-trifluoroethyl ether, nonafluorobutyl pentafluoroethyl ether, nonafluoropropyl ethyl ether, nonafluoropropyl propyl ether, and heptafluoropropyl methyl ether motivated to provide for a liquid additive that has a lower vapor pressure and a higher flash point than the liquid solvent alone that ultimately produces a non-flammable electrolyte as taught in “He”..

Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

8.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

9.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/GARY D HARRIS/Primary Examiner, Art Unit 1727